 G & H TOWING COMPANY589G& H Towing CompanyandGeneral Drivers' LocalUnionNo.968,affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaInland Boatmen'sUnion of the Seafarers Interna-tionalUnion of NorthAmerica, Atlantic, Gulf,Lakes and InlandWatersDistrict,AFL-CIOandGeneral Drivers'LocalUnion No. 968,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Amer-icaG& H Towing CompanyandGeneral Drivers' LocalUnionNo.968,affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,PetitionerandInland Boatmen'sUnion of the Seafarers In-ternationalUnion of North America,Atlantic,Gulf,Lakesand InlandWatersDistrict,AFL-CIO,Intervenor.Cases23-CA-2413,23-CB-689, and 23-RC-2626November 30, 1967DECISION,ORDERS,AND CERTIFICA-TION OF REPRESENTATIVEBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn December 19, 1966, Trial Examiner Paul E.Weil issued his Decision in the above-entitledproceeding, finding that the Respondent Employerand the Respondent Union had engaged in and wereengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that theRespondent Employer had not engaged in certainother unfair labor practices alleged in the complaint.In addition, the Trial Examiner found that certaininstances of violative conduct by the Respondentsduring the critical preelection period did not war-rant setting aside the election held March 16through April 8, 1966, and recommended that theobjections to the election be overruled and an ap-propriate certification be issued. Thereafter, excep-tions to the Decision and supporting briefs werefiledby the General Counsel and by GeneralDrivers' Local Union No. 968, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Team-sters),Charging Party in Cases 23-CA-2413 and23-CB-689 and Petitioner in Case 23-RC-2626,and by Inland Boatmen's Union of the Seafarers In-ternationalUnion of North America, Atlantic, Gulf,Lakes and Inland Waters District, AFL-CIO(Seafarers),Respondent in Case 23-CB-689 andIntervenor in Case 23-RC-2626.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs,2 and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent in-dicated below.The facts, set out more fully in the Trial Ex-aminer's Decision, are briefly these: The latest con-tract between G & H and the Seafarers, whichcovered both supervisors (licensed personnel) andemployees (unlicensed personnel) on tugboats, ex-pired April 5, 1966. Most of the licensed personneltried to break away in January 1966, forming aseparate organization,Masters,Mates, and En-gineers Towboat Organization (MMETO). Its peti-tion for an election was dismissed by the RegionalDirector February 8 because it was for a unit of su-pervisors. The Teamsters, who from January hadbeen organizing among unlicensed personnel, sup-ported MMETO's attempt to gain an election; theSeafarers opposed it. On a petition filed February3 by the Teamsters, a consent election among un-licensed personnel was held March 16 to 17, withspecial voting provisions on April 8 for the crew ofa tug at sea during the regular voting days. Since theSeafarers contract expired before the close of theelection, extensions (carrying at least up to the timeof the hearing) were negotiated and signed by theRespondent Employer and the Seafarers. TheSeafarers won the election.After February 8, most licensed personnel fromMMETO joined Marine Officers' Association(MOA), a Teamsters affiliate.MOA struck forrecognitionon April 7. That day there was a fightbetweenMOA picketers and a group led by1The TrialExaminer inadvertently failed to rule in his Decision onRespondentUnion'smotion to dismiss the complaintin Case 23-CB-689because the complaint covered matters not included in the charge. Wedeny the motion.The 8(b)(1)(A) and (2) allegations of both the charge andthe complaint relate to conduct arising from the same campaign by theRespondent Union to interfere with employees in their choice of a bar-gaining representative.N.L R B v Kohler Company,220 F 2d 3, 6(C.A 7).2In his brief to the Board,counsel for Respondent Union made chargesof "forgery,"and said the Region was guilty of "collusion withthe Charg-ing Party,"that it"abused Board process" and that its conduct in this case"misuses public money and trust."We rejectthese accusations,none ofwhich findsany support in the record,and rebuke counsel for injecting in-vective into the proceeding168 NLRB No. 82 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeafarers Patrolman Butts. Pizzitola and Talevich,employees who favored the Teamsters, refused tocross the MOA picket line, which remained in ef-fect until about April 29, and participated in thepicketing.They asked for their jobs back aboutMay 3, but were told there were no jobs open forthem at the time.The Teamsters filed charges and amendedcharges against the Respondents on June 9, 21, and22, 1966, and filed objections to the election. Aconsolidated complaint was issued on July 21,charging the Respondent Employer with violationsof Section 8(a)(1), (2), and (3) of the Act and theRespondentUnion with violations of Section8(b)(1)(A) and (2) of the Act.1.The Trial Examiner found that the Respond-ent Employer did not violate Section 8(a)(2) and(1) by announcing or enforcing a discriminatory no-solicitation rule of general application.We agree.He also acknowledged the fact that Pizzitola, whowas working actively for the Teamsters, was keptoff company property for most of the election cam-paign, but he concluded the General Counsel hadnot proved that Pizzitola's exclusion violated theAct. For the reasons given below, we cannot agreewith this conclusion.The Trial Examiner found that Galveston PortCaptain Pressler, an official of Respondent Em-ployer, G & H Towing Company (G&H), expelledTeamsters adherent and organizer Pizzitola from acompany tug January 26, 1966, saying, "I have gotorders from higher up, that you have been passingTeamster junk around and you are going to have toget off company property." He also credited Piz-zitola's testimony that Tug Captain Robbins toldhim 2 days later "I heard that on your time off, theydon't want you on these boats," and that on April7 another tug captain, Murphy, said to him, "Dago,3you are going to have to get off the boat, I got or-ders if you are on this boat on your time off, toeither call the law or if you don't get off or give meany trouble, but to get you off this boat." The TrialExaminer nevertheless concluded that G&H in-hibited Pizzitola from organizing on board its ves-sels "because of a feared propensity to violence"rather than a desire to weaken the Teamsters cam-paign. The record leads us to a different conclusion.Pizzitola, a G&H employee for many years, wasa key organizer for the Teamsters. He testified thathe often spent off-duty time visiting and playingcards on other tugs. Within days of joining theTeamsters cause, he was compelled to leave one oftheCompany's tugs for passing out Teamstersmaterial, and he later received two confirmations ofthe prohibition against his visiting company proper-ty during his time off. Pizzitola's exclusion fromcompany tugs except when he was on duty himselfis in marked contrast to the frequent visits for or-ganizationalpurposes of the Seafarers nonem-ployee representatives.'The Trial Examiner states that G&H wasmotivated by worry about Pizzitola's propensity formaking trouble when it ordered that he be expelledfrom its Galveston tugs on January 26. This ex-planation of the Respondent's motivation is incon-sistent with Supervisor Pressler's statement to Piz-zitola that day that the Company wanted him off itsproperty because he had been passing out Team-sters material. Further, the Trial Examiner creditedPizzitola'stestimony about later confirmationsfrom Captains Robbins and Murphy that G&H wascontinuing to bar him from organizing for the Team-sters on company property. The Trial Examinererred in substituting a conjectural motive forG&H's acts when uncontradicted evidence proveditsantiunion motivation.Moreover, the Respond-ent Employer was not deterred by any fear ofviolence from permitting Seafarers representativesto board the tugs, even though their organizing ef-fortswere marked by threats and altercations. Inview of the foregoing, we find that Pizzitola'spropensity for violence was utilized by the Re-spondent Employer as a pretext, and that Pizzitolawas excluded from thetugsbecause he was orga-nizing forthe Teamsters.We accordingly find that the Respondent Em-ployer, by barring key Teamsters organizer Piz-zitola from its property during almost the entireelection campaign while permitting nonemployeeSeafarers representatives to carry on intensive elec-tioneering on the tugs, gave assistance to theSeafarers and thus violated Section 8(a)(2) and (1)of the Act.2.We agree with the Trial Examiner that theRespondent Employer violated Section 8(a)(2) and(1) of the Act by dealing with a union negotiatingcommittee that included supervisors.63.The Trial Examiner found that RespondentEmployer's extension of its expired contract withthe Seafarers from April 5, 1966, while the votingwas still in progress, and in view of the Teamstersrival claim,7 violated Section 8(a)(2) and (1). Hefound that G&H had interfered with "the em-Pizzitola's nickname is Dago'The Seafarers greatly increased the number of visits by its profes-sional personnel during the campaigningaboard G&H's tugs, and theirvisitswere largely devoted to suchactivities as inducing employees andlicensed personnel to sign petitionsdisavowing pledge cardsor authoriza-tions they may have given previouslyto the Teamsters.5Pizzitola's actualcharacterand propensities are irrelevant,the issueiswhether G&H acted onthe basisof a certain view ofPizzitola'scharacteror, rather,because of a desire toweakenthe Teamsters or-ganization driveWe note the Trial Examiner's observation(at fn. 8 of hisDecision)that Pizzitola withdrew from potentially violent confrontationsduring the election campaign6The Trial Examiner noted that a clarifications committee was activeand a 1966 negotiating committee was formed within the 10(b) period,both containing supervisors These facts were alleged in the complaint andadmitted by the Respondent Employer.'The hearing took place August 30 to September 2, 1966, inclusive. G & H TOWING COMPANYployees' right to freely select their own representa-tive without coercion or interference from any par-ty" by "bargaining" with the Respondent Unionwhile therewas a real question concerningrepresentation. In our view, contrary to the TrialExaminer, the Respondents engaged in no bargain-ing, and their actions did not infringe on employees'rights.A review of the pertinent facts is useful at thispoint.The contract between G&H and the Re-spondent Union expired April 5; the representationelection for the most part had been held in March,once was extended to April 8 only so as to includeone crew that was at sea when the rest of the menvoted.G&H and the Seafarers agreed after theMarch election to extend the contract throughApril.When the Teamsters objections to the elec-tion blocked certification of the winning Seafarers,further extensions were made, running at least tothe date of the hearing.Unlike the situation inShea Chemical Corpor-ation,Irelied on by the General Counsel, where theemployer and a union with a claimed card majoritynegotiated a "complete two-year collective bargain-ing agreement," the parties here only extended thetermination date of their existing contract from timeto time so as to avoid a lapse in contractual relationswhile awaiting resolution of the representationquestion. No changes were made in wages or anyother contractual terms during this period. There isno evidence that the parties engaged in any bargain-ing,or even introduced preliminary proposals.Thus, consistent with what we said inShea,G&Hpursued a neutral course by neither "bargaining col-lectively with the incumbent or any other union"nor "refusing to permit the incumbent union to con-tinue administering its contract ...." We find noviolation in the extensions of G&H's contract withthe Seafarers.4.We agree with the Trial Examiner's conclu-sionthat the Respondent Employer did not violateSection 8(a)(3) and (1) by terminating Pizzitola'sand Talevich's employment for refusing to cross theMOA picket line to report to work, and refusing-toreemploy them when they applied for work on orabout May 3. We also agree that the RespondentUnion did not violate Section 8(b)(1)(A) and (2) forits part in the same incidents.The Trial Examiner found that the refusals ofPizzitola and Talevich to come to work across theMOA picket line were not protected. We find it un-necessary to determine this question, and do notadopt the Trial Examiner's reasoning- in thisrespect. For, assuming without deciding that the6 121 NLRB 1027s 121 NLRB at 1029. We do not believe thatSwift and Company,128NLRB 732, requires a differentresult.There we held that an employerviolated Sec.8(a)(2) by agreeing to extend a contract beyond its termina-tion,later amending it to improve wages and working conditions,and thensigning a new master agreement-allwhile there was a real question con-591conduct was protected, we nevertheless concludethat Respondent Company did not violate the Actby refusing to reemploy them. At most, Pizzitolaand Talevich placed themselves in the position ofeconomic strikers by refusing to come to workacross the MOA picket line, and Respondent wasprivileged permanently to replace them in order tocontinue its normal operations.10 Here the un-disputed evidence shows that the Respondent Em-ployer's tugs operated without interruption andwith a full crew while Pizzitola and Talevich wereout.When Talevich later asked a G&H officialabout getting his job back, he was told that he hadbeen permanently replaced. The record indicatesthat Pizzitola was similarly replaced. Accordingly,we find that even if the conduct of these employeeswas protected, Respondent was acting within hisrights by replacing them when they made them-selves unavailable for work, and that it was underno obligation to restore to them their former jobsand seniority positions when they finally signifiedtheir willingness to resume work.5.We agree with the Trial Examiner's findingthat the Seafarers violated Section 8(b)(1)(A) of theAct by threatening physical harm and inflicting inju-ries on supervisors and nonsupervisory employeesof G&H. The incidents in which Seafarers Patrol-man Lightfoot told Chief Engineer Blanton "talklike that will get people in trouble" and said to ChiefEngineer Holmes that "if those Teamsters come inhere somebody will get hurt" are both 8(b)(1)(A)violations, as the Trial Examiner found. We also af-firm his finding that the Respondent Union, throughits agent, Patrolman Butts, was responsible for theApril 7 picket line violence against striking super-visors, in violation of Section 8(b)(1)(A). Althoughthe coercive conduct was directed mainly atlicensed personnel, we find, in agreement with theTrial Examiner and for the reasons stated in hisDecision, that it had the natural and foreseeable ef-fect of coercing employees in the exercise of their,rightsand thereforewas violative of Section8(b)(1)(A).The Trial Examiner found that Lightfoot's state-ment to employee Talevich, "I will be back downhere later and take care of you," was too ambiguousto warrant a finding that it was a threat.In assessingthe different versions of this incident given by thetwo participants, however, the Trial Examiner re-jected Lightfoot's claim that the remark was madein connection with rectification of Talevich's wel-fare fund problems, finding Lightfoot "evasive." Hecredited instead Talevich's testimony that Lightfootspoke, shaking his finger in Talevich's face, after hecerning representation.The short-termextensions in the instant case,preservingthe contractualstatus quo pending resolution of the representa-tion matter, are plainlydistinguishable.10 SeeRedwingCarriers, Inc.,'137NLRB 1545,The Cooper Ther-mometer Company,154 NLRB 502,and casescited in fn. 3, thereof. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDhad been told of employee dissatisfaction with theSeafarers. The Trial Examiner's credibility findingson this point preclude him from relying later in hisDecision on the discussion of Talevich's welfarecomplaints to show an ambiguity in Lightfoot'sstatement.We accept the finding that Lightfootspoke after an angry exchange about abandoningthe Seafarers, and we hold that his statement that hewould "take care" of Talevich because ofTalevich's dissatisfaction with the Seafarers was athreat and violated Section 8(b)(1)(A).6.We shall overrule the objections to the elec-tion, and order the issuance of an election cer-tificate, as recommended by the Trial Examiner.We agree with the Trial Examiner's findings thatthere was no evidence of a no-solicitation rule ofgeneral application, that some incidents of pressureby the Seafarers occurred either before the criticalpreelection period or at a time when they couldhave had little effect on the outcome, and that thecompeting unions had sufficient opportunity topresent their arguments to the voters. Although wehave found that G&H unlawfully refused to permitPizzitola to solicit for the Teamsters on companyproperty while he was off duty, and we accordinglyfind some merit in the objections based thereon, wedo not believe this single limitation on the Team-sters campaign prevented the employees from re-ceiving an adequate presentation of the Teamstersposition and arriving at a true and uncoerced ex-pression of their own choice. Uncontradicted testi-mony establishes that many supervisors spoke infavor of the Teamsters on the tugs, and that Team-stersmaterial was posted on bulletin boards in theboats. After Pizzitola was excluded from companyproperty - he continued to campaign from nearbydock areas and the like - the Teamsters made no at-tempt to send in other organizers.We cannotassumethatsuch organizerswould have beenbarred by G&H.We agree with the Trial Examiner that theLightfoot threat that "talk like that will get you introuble" cannot be considered as a basis for settingaside the election, since it occurred before theFebruary 3 filing of the Teamsters petition." i Wefind that Lightfoot's threat to Holmes that "some-body will get hurt" was an isolated occurrence, asthe Trial Examiner concluded, and we further agreethat only limited weight can be given to the April 7picket line incident, which occurred after most ofthe ballots had been cast.' 2CONCLUSIONS OF LAWWe adopt the Conclusions of Law from the TrialExaminer's Decision, with the following modifica-tions:1.In Conclusion 3, delete the words "extendingits contract with the Respondent Union during theexistence of a real question concerning representa-tion" and insert the words "discriminatorily limitingTeamsters organizer Pizzitola's access to its pro-perty."2.InConclusion 6, change "Respondent" to"Respondents," add a period after the word "Act,"and omit the remainder of the recommended Con-clusion.THE REMEDYHaving found, in agreement with the Trial Ex-aminer, that Respondents have engaged in certainunfair labor practices, we will adopt the Trial Ex-aminer's recommendation that they be ordered tocease and desist from such practices and post ap-propriate notices. Since we have found certain addi-tional unfair labor practices, among them the dis-criminatory barring of Pizzitola from company pro-perty during his off-duty hours, we will modify theRecommended Order by adding a requirement thatG&H cease and desist from such conduct againstPizzitola or any other employee.ORDERSPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner directed to theRespondent Union, and adopts as its Order theRecommended Order of the Trial Examinerdirected to the Respondent Employer, as modifiedbelow, and hereby orders that the Respondents, In-land Boatmen's Union of the Seafarers Interna-tionalUnion of North America, Atlantic, Gulf,Lakes and Inland Waters District, AFL-CIO, andG & H Towing Company, their officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Orders, as hereinmodified:1.Substitute the following for section 1(a) in theRecommended Order directed to the RespondentEmployer:"(a) Interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed in11Goodyear Tire and Rubber Company,138 NLRB 453. The addi-tional 8(b)(1)(A) violation we have found in Lightfoot's threat to "takecare" of Talevich also occurred before the representation petition wasfiled,and similarly cannot be considered as a basis for setting aside theelection.12This incident might have affected the six votes cast on April 8 -although no evidence was presented to show that the late voters knew ofit- G & H TOWING COMPANY593Section 7 of the Act,by discriminatorily excludingGeorge Pizzitola,or any other employee, from itsproperty on nonworking time."2.Substitute the following for section 1(b) in theRecommended Order directed to the RespondentEmployer:"(b) Interfering with the administration of theInland Boatmen's Union of the Seafarers Interna-tionalUnion of North America, Atlantic, Gulf,Lakes and Inland Waters District,AFL-CIO, byconducting collective-bargaining negotiations withany committee representing said Union which in-cludes in its membership any supervisors within themeaning of Section 2(11) of the Act."3.Substitute the following for the first indentedparagraph of Appendix B:WE WILL NOT interfere with,restrain, orcoerce our employees in the exercise of theirrights guaranteed them in Section7 of the Act,by discriminatorily excluding George Pizzitola,or any other employee, from our property onsuch employee's nonworking time.4.Substitute the following for the second in-dented paragraph of Appendix B:WE WILL NOT interfere with the administra-tion of the Inland Boatmen'sUnion of theSeafarers International Union of North Amer-ica,Atlantic,Gulf, Lakes and Inland WatersDistrict,AFL-CIO,by conducting collective-bargaining negotiationswith any committeerepresenting said Union which,includes in itsmembership any supervisors within the mean-ing of Section 2(11) of the Act.Cases 23-CA-2413 and 23-CB-689, on charges andamended charges dated June 9, 21, and 22, 1966, allegesin substance that Respondent Employer engaged in unfairlabor practices proscribed by Section 8(a)(1), (2), and (3)of the Act and that Respondent Unionengaged in unfairlabor practices within the meaning of 8(b)(1)(A) and (2)of the Act. Thereafter, consolidated therewith for hear-ing, report,and recommendations were certain objectionsto conduct affecting the results of the election in Case23-RC-2626. Both Respondents answered, denying theunfair labor practices alleged.Respondent Union's mo-tion to intervene in Case 23-CA-2413was granted priorto the hearing by the Regional Director.Upon the entire record in the case and from my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent Employer at all times material has been aTexas corporation operating out of the ports of Freeport,Houston, Corpus Christi, and Galveston, Texas, thebusiness of harbor,deepsea, and foreign towing. Re-spondent Employer annually provides services valued inexcess of $50,000 to enterprises engaged in interstate orforeign commerce.Respondent Employer, at all timesmaterial,has been an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent Unionand theCharging Party bothare and have at all times material been labor organizationswithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESCERTIFICATION OF REPRESENTATIVEItishereby certified that theInland Boat-men's Union of Seafarers International Union ofNorth America, Atlantic, Gulf, Lakes and InlandWaters District, AFL-CIO, has been designatedand selected by a majority of the employees of theEmployer in the appropriate unit as their represent-ative for the purpose of collective bargaining andthat, pursuant to Section 9(a) of the Act the saidlabor organization is the exclusive representative ofall the employees in such unit for purposes of col-lective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WELL, Trial Examiner: This consolidatedproceeding was heard at Houston, Texas, on August 30thru September 2, 1966,inclusive,pursuant to duenotice. The consolidated complaint, which was issued onJuly 21, 1966, together with an order consolidatingA. BackgroundFor many years,the Respondent Employer has beenengaged in the tugboat business in various ports in theState of Texas. The Respondent Union has representedalloperating personnel of the Respondent Employerunder a succession of contracts going back at least to theearly 1950's. The contractentered intoin April 1963,which was placed in evidence, provides for recognition ofthe Respondent Union as representative of all personnelon tugs and other vessels owned and operated by theRespondent Company. The contract contains provisionsfor all licensed and unlicensed personnel which includesthe captains,mates, and engineers,both chief andassistant, all of whom are stipulated to be supervisory, aswell as the deck hands, oilers, and cooks who comprisethe unlicensed personnel and who are employees withinthe meaning of the Act.In early January, or earlier,' licensed employees of theRespondent,seeking to sever themselves from the unitrepresented by the SIU, formed an organization whichthey called the Masters, Mates, and Engineers TowboatOrganization (hereinafterMMETO) and on January 6,1966, filed a petition with the National Labor RelationsBoard seeking an election among Respondent's licensedpersonnel. Both unions involved herein intervened in that'Unless otherwise specified,all dates are in 1966. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase. The petition was dismissed on February 8 on thegrounds that the unit consisted of supervisory employees.In the meantime, sometime in January, the ChargingParty commenced an organizing campaign among the un-licensed employees of Respondent which was supportedto some extent by MMETO, and resulted in the filing bythe Charging Party of the petition in Case 23-RC-2626.During the month of January and at least until Febru-ary 8, there was widespreadorganizingactivity takingplace on all the company vessels,2 during the course ofwhich licensed personnel sought support both forRespondent Union and for MMETO among themselves;licensed personnel sought support among unlicensed per-sonnel both for the Teamsters, the Charging Party and forthe Respondent Union and unlicensed personnel soughtsupport both for and against the Respondent Union. Atthe same time, Respondent Union's patrolmen and of-ficers freely boarded the Company's vessels, both for thepurposes normal to its incumbency as the bargainingrepresentative of both licensed and unlicensed employeesand for the purpose of campaigning among both licensedand unlicensed personnel in an effort to retain its incum-bent status as their collective-bargaining agent. Therecord is clear that the incidence of visits by RespondentUnion's professional personnel on board the vessels wasgreatly increased during this period of time over thatpreceding this period of time. While the RespondentUnion appeared to attempt to show that its increasedvisits to the vessels were due solely to its attempt to ad-minister its contract with the Respondent Employer andto divine from the licensed and unlicensed personnel theiropinions as to goals to be sought by Respondent Union innegotiations for a new contract, it is clear that their activi-ties consisted to a large extent in attempting to counteractthe organizing campaigns of the Charging Party andMMETO. For example, commencing with the filing ofthe petition on February 3, Respondent Union's patrol-men visited the various vessels of the Respondent Em-ployer with a petition addressed to the Regional Office ofthe Board stating in essence that the signers had notsigned pledge cards or authorized the Charging Party torepresent them in collective bargaining and stating that iftheir "names should appear on any such pledge cards(such authorization) is hereby revoked." Eight sheets ofsuch a petition were entered in evidence (G.C. Exhs.6a-h) bearing the names of 117 persons, each with a so-cial security number and a rating. The ratings indicatethat 43 or 44 of the 117 signers were licensed personnel.BusinessAgentWalter Breeland of the ChargingUnion, who was in charge of the Charging Union's driveamong the unlicensed personnel, testified that he made noattempt to board any of Respondent Employer's vesselsfor the purpose of organizing. There is no indication onthe record that any other nonemployee representatives ofthe Charging Union took part in the organizing campaign.Pursuant to a stipulation for certification on consentelection, an election among the unlicensed employeescommenced on March 16 and 17. Because one vesselwas at sea during this period it was agreed that the ballot-ing polls would be continued until its return on April 8, atwhich time the unlicensed personnel on that vessel votedwhen it arrived in Galveston Harbor. In the meantime onMarch 22, by a letter of agreement, the Respondent Em-ployer and Respondent Union agreed to extend their con-tract which was due to expire on April 5 until April 30.Thereafter, the contract extension continued at least untilthe date of the hearing.At sometime between February 8, when MMETO'spetition was dismissed by the Acting Regional Director,and April 7, the licensed personnel sought representationby the Marine Officers' Association, a Teamsters af-filiate.The MOA demanded recognition and on April 7,commenced to strike in support of its demand. On themorning of April 7 when the strike started, a fight tookplace at the Company's dock in Houston, between thepicketing licensed personnel and a group of partisans lar-gely unidentified but apparently lead by the RespondentUnion's Patrolman Butts. Two unlicensed employees,George Pizzitola and Leonard Talevich, both of whomhad been active supporters of the Charging Union,refused to cross the picket line and commenced par-ticipating in the picketing. The strike apparently ended onApril 27 or 29. On May 3, Pizzitola and Talevich at-tempted to return to work but were told that their jobshad been filled.The record does not disclose either the number or per-centage of the licensed personnel that took part in thestrike, nor whether any of them returned to the employ ofRespondent Employer after the strike. The strike was ap-parently unsuccessful. It appears that Respondent Em-ployer still recognizes the Respondent Union as therepresentative of its licensed personnel. In order to con-tinue its operation, Respondent Employer promotedsome of its unlicensed personnel to supervisory positionsand apparently recruited other employees both licensedand unlicensed. It appears that at the time the strikeended and at all times during the strike, all vessels werein normal operation, although the record does not dis-close whether they were fully manned.3Timely objections were filed by the Charging Party,Petitioner in the representation case, alleging in broad,conclusionary language, that the Employer and the Inter-venor engaged in objectionable conduct and alleging,specifically, (a) disparate treatment in permitting super-visory employees to campaign during work hours for theIntervenor but not for the Petitioner, (b) the promulga-tion and enforcement of a discriminatory solicitation rule,(c) the refusal of access to Respondent's premises torepresentatives of Petitioner,while permitting Inter-venor'srepresentativesaccessatallhours,(d)engagement by officials, adherents, and representativesof the Intervenor in a course of threats and violence andintimidation of both supervisory and nonsupervisory em-ployees, (e) the assault on April 7, by Intervenor'srepresentatives on licensed personnel in the presence ofunlicensed personnel, (f) the discharge of licensed per-sonnel who were leading the opposition against furtherrepresentation by the Intervenor, (g) subjection of em-ployees to coercive interviews concerning voting inten-tion and union activities, (h) intimidation and coercion byboth the Employer and the Intervenor by threats of lossof benefits, loss of jobs, and physical violence, and finally,2Captain Leech testified that Respondent Employer operated 24 tug-boats during the relevant period.3Captain Leech testified without contradiction that thereisno legalrequirement that any licensed personnel have Coast Guard licenses onboard the Company's vessels G & H TOWING COMPANY(i)by the Employer hiring additional employees throughIntervenor's hiring hall for the purpose of influencing theelection.B. IssuesIn addition to the issues raised by the objections, thecomplaint raises three general issues:1.Whether the Employer assisted the RespondentUnion by: (a) enforcing a no-solicitation rule discrimina-torily against the Charging Party; (b) extending the termsand conditions of its preexisting contract during the pen-dency of a real question concerning representation; and(c) by bargaining with a committee representing theUnion, which included supervisors.2.Whether Respondent Employer and RespondentUnion have violated Section 8(a)(3) and Section 8(b)(2),respectively, by the discharges or failure to reinstate em-ployees Pizzitola and Talevich.3.Whether the Respondent Union violated Section8(b)(1)(A) of the Act, by threats to employees on or aboutJanuary 1 and February 8, and4 by the physical violenceinvolved in the April 7 fight at the Houston facilities.C.The AllegedAssistance1.The no-solicitation ruleOn January 26, Pizzitola commenced working for theTeamsters on his time off. He went aboard the Respond-entEmployer's vessels based at Houston and dis-tributed Teamsters literature to the employees during theearly morning, while the vessels were tied up at the dock.No resistance to his organizing effort occurred. There-upon, about 9 a.m. he set out for the Company's Gal-veston dock about 50 miles away. About noon, hewent on board the company vessels at the Galvestondock aboard thetug Laura Haden.He testified therewas a cook on theLaura Hadenthat "started mouth-ing off, so I just left the galley and I went over to thetugGrampus."While talking to one of the captainson theGrampusPizzitola heard his name called overa public address system, and told the captain "I guessthey're going to probably ask me to get off, don't wantme passing this Teamsters stuff around." Pizzitolaattempted to slip off theGrampuswithout being caughtbut ran into "Slim" Pressler, the port captain at Gal-veston, and Harry Chapin, the director of marine per-sonnel and safety at Galveston. According to Pizzitola,Pressler said "Dago,5 I have got orders from higher up,that you have been passing Teamster junk around andyou are going to have to get off company property." Piz-zitola answered, "Mr. Pressler, I'm going, I will be gladto leave."As Pizzitola was leaving, the cook, who was identifiedas one Stubblefield, ran up "cussing and raising the devil"and said "can't we do something with this man," Presslersaid "George is leaving I told him to leave and he is go-ing," and the cook said in effect, "can't we keep this manfrom passing around this kind of trash and junk and stir-ring these men up, there ought to be something doneabout this." Pizzitola testified that thereafter, he made noattempt to organize on board the company vessels. How-4 Subpar. 9(c) of the complaint alleging an additional threat waswithdrawn by the Charging Party upon the failure of a witness to appear595ever, on the second day thereafter, his next watch, he hada conversation with Captain Robbins, who was ap-parently the master of the tug on which he was employedand asked Robbins "Robbins, have you heard anythingabout me not supposed to be aboard the-boats on my timeoff." Robbins answered "Yah, I heard that on your timeoff, they don't want you on these boats."On April 7, the day the strike started, Pizzitola wentaboard the tugMarathon.Murphy, who until that morn-ing had been an unlicensed employee but became a cap-tain with the commencement of the strike, came over toPizzitola and said, "Dago, you are going to have to get offthe boat, I got orders if you are on this boat on your timeoff, to either call the law or if you don't get off or give meany trouble, but to get you off this boat." Pizzitola toldMurphy he was going to get off and apparently started ar-guing with Murphy when Respondent Union's PatrolmanLightfoot came up. Pizzitola addressed Lightfoot andasked him, "Did you make the remark that you would runme off the dock up there." Lightfoot answered, "I suredid." Pizzitola rejoined, "Well, you're a liar." Murphystepped in between the two and said, "Dago, don't startnothing now." Lightfoot said, "Well, you knew when toleave didn't you" and Pizzitola said, "Ya, I'm smartenough to leave, I figured he was going to get the goonsquad, I'm not just dumb enough to stay there." At thispoint Pizzitola left theMarathon.Captain Leech testified that he was in the Houston of-fice on the morning of July 26 with Captain Wilson, thedirector of safety, and Wilson received a telephone callfrom a cook, Stu Monast. Wilson talked to Monast andthen told Leech "we have a commotion going on on thetubs in Galveston and Pizzitola is down on the boat, he'scausing a disturbance." Leech testified that he orderedWilson to get on the telephone and call his office in Gal-veston and "Get the man off the boat right away becausewe don't want any trouble down there." Wilson calledHarry Chapin, his assistant in the Galveston office, andtold Chapin to tell Pizzitola to get off the boats. Askedwhether at any time during these telephone calls or other-wise the name of the Teamsters Union or any union wasmentioned, Leech testified, "I never heard it." Asked,"As far as you were concerned at that time it was nothingto do with any kind of union of any kind" he answered,"No sir." Leech further testified that until he received aletter from Teamsters attorney, Wolf, on the 28th, that hehad no information that Pizzitola was working for theTeamsters or had any connection with the Teamsters.Leech further testified that at no time did G & H TowingCompany have a no-solicitation rule and that no steps hadbeen taken to prevent the Teamsters or any other unionfrom soliciting membership of G&H employees. Chapinwas called and testified that he received a call from Cap-tainWilson on January 26, and that Wilson "indicated tome over the phone that he had information that therewere unauthorized personnel on the boat, he didn't giveme any name. He asked me to go down and see what Icould find out." Chapin stated that he went down to theboats and saw George Pizzitola coming off one of them.Pizzitola commented "I am leaving now," whereuponChapin assumed that he was the unauthorized personnelthat Captain Wilson spoke of and went back to his office.On cross-examination, Chapin testified that he sawat the hearing5Pizzitola's nickname is Dago.336-845 0 - 70 - 39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDPressler on this occasion and "obviously he (Pressler)had gotten a phone call at or about the same time" or sohe assumed. He stated that he did not know whether ornot Pressler had a conversation with Pizzitola before he(Chapin) saw Pizzitola, and that he would not necessarilyhave heard whether Pizzitola was paged that morningover the loudspeaker system. He further testified that he,Pressler, and Pizzitola walked off the boat together andthat a cook named Stubblefield came out of the galley ofthe tugWansley,but he did not recall Stubblefield sayinganything.Pressler was never called as a witness nor was Murphyor Robbins.DiscussionFrom the above incidents General Counsel and theCharging Party deduce the existence of a no-solicitationrule. It is clear that at all times personnel on board thevarious tugs operated by the Respondent Employertalked freely about the campaign, urging each other tosupport the various parties in the two contests. It isequally clear that written material supporting both theTeamsters and the Respondent Union were posted onboard some, if not all, of the vessels on the bulletin boardsand there is no evidence of any official action on the partof Respondent Employer to inhibit such posting or suchdiscussion. Teamsters Business Agent Breeland testifiedthat he never made any attempt to go on board any com-pany vessel, not because of any purported rule, butbecause he felt that it was not necessary.6 Breeland alsotestified in response to a question whether anyone elsewho was soliciting for the Teamsters complained aboutbeing unable to see unlicensed people on the boat,"Again, yes, but not specifically that I remember, like, tocall names, or that I could pin down."It is clear then that the only incidents on which GeneralCounsel's theory is based-are those involving Pizzitola;there is no evidence of any other manifestation of a no-solicitation rule.Icannot deduce a rule from one application. I creditPizzitola that Pressler told him that he had to get off theboat and stop circulating the Teamsters literature onboard boats,and Icredit Pizzitola's testimony that on twolater occasions, he was informed to the same effect. Noneof these statements to Pizzitola are denied and there is noshowing that Pressler, Robbins, or Murphy, or any ofthem were unavailable at the time of the hearing. In viewof the fact that apparently anyone other than Pizzitolawas permitted to organize on board the vessels on or offtheir working time, I am led to inquire why Pizzitola's or-ganizing efforts were singled out by Respondent Em-ployer.Respondent Employer contends that Pizzitola waswarned off the boat on the first occasion because of hispropensity for making trouble. This propensity was in myopinion demonstrated to some extent by Pizzitola's ad-mitted record of conviction for a violent assault.7 It is also0Breeland testified"It seemed rather foolish at the time to pursuesomething that would get me on oneof the boats."7Pizzitola admitted that he had spent 87 days in jail when he was con-victed of entering a home with a pistol and assaulting someone therein.BWhich probably had no substantial basis in fact in view of the fact thaton each occasion when violence,against the background of the union or-ganizing campaign,appeared imminent,Pizzitola withdrew to avoid trou-ble.clear from his reported conversations with Lightfoot thatPizzitola was to some extent a pugnacious person andthat on January 26, when he was asked to leave the Com-pany's boat in Galveston, he had some sort of an argu-ment with a cook aboard one of the boats which causedthe cook to act in an excited fashion. From his attitudeunder cross-examination, it appears to me that he is of arather excitable temperament and feels deeply about theissuesin the instant case. I am convinced and I find, onthe record before me, that only George Pizzitola was in-hibited in organizing on board the Company's vessels andthat this inhibition was imposed upon him by the Em-ployer because of a feared propensity to violence."Accordingly, I find that the General Counsel has notproved by a preponderance of the evidence that a no-sol-icitation rule as such was in effect at any time and I shallrecommend that the complaint be dismissed insofar as itso alleges.2. Theinclusion of supervisors on the bargainingcommitteesIt is admitted that the Respondent Employer andRespondent Union historically have bargained with aunion committee which included six employees, one eachelected by the masters, the mates, the engineers, the deckhands, the oilers, and the cooks. Professional unionagents were spokesmen for the negotiating team but it ap-pears that, at least to some extent, the employee and su-pervisormembers of the committee had a voice innegotiations for new contracts and in the continuingclarifications committee to which disputes regarding thecontract were referred during the life of the contract.9The General Counsel contends that by negotiating withsuch a committee the Respondent Employer violatedSection 8(a)(2) of the Act under the doctrine set forth bythe Board in theNassau and Suffolkcase.' 0The Employer contends that inasmuch as the unit in-cluding supervisors was certified by the Board (prior to1947) and has so operated since, coupled with the factthat men commonly transfer or are transferred betweenlicensed and unlicensed (i.e., supervisory and nonsuper-visory) positions, there is no failure of the arrangement tomeet the test of the law. Employer further questions "theright of the Charging Party or the General Counsel tochallenge the arrangement" but cites no authority for thisproposition. The Respondent Union contends that an ex-ception should be carved out of theNassaurule, arguingthat because there was a strike in 1957 and a last minutesettlement before strike in 1963, the parties have alwaysengaged in arm's-length bargaining and until supervisoryparticipation is shown to be "an actual interference withemployee rights, there is no logical reason to disturb thecommittee makeup." Respondent Union also argues thatbecause of the historical composition of the unit, super-visors should have a voice in the contract which coversthem and argues that each delegate represents only hisown group of employees. Respondent Union finally con-9No 10(b) issue is raised by the parties.In any event it appears thatalthough no new contract had been negotiated within the 10(b) period, theclarifications committee was active within that time and a negotiatingcommittee was formed preparatory to the 1966 contract negotiation whichincluded both licensed and unlicensed personnel.10Nassauand SuffolkContractors' Association,Inc., 118 NLRB 174,187. G & H TOWING COMPANY597tends that theNassaucase is distinguishable becausethere supervisor dominated the collective-bargainingnegotiations.In theNassaucase, the Board found a violation in thefact that the employer had bargained with a unionnegotiating committee which included master mechanicswho comprised the first line of supervision on the em-ployer's construction crews. The Board stated inNassau:Despite the large measure of control exercisedover master mechanics by the Union, the mechanicsremained in part agents of their employers with aresulting divided loyalty and interests....employeeshave the right to be represented in collective-bar-gaining negotiations by individuals who have a sin-gle-minded loyalty to their interests.Conversely, anemployer is under a duty to refrain from any actionwhich will interfere with that employee right andplace him even in a slight degree on both sides of thebargaining table. There is no evidence that em-ployerswere responsible for the naming of anymaster mechanics to the Union's negotiating com-mittee but they were under a duty, we think, whenconfronted with the union negotiating committeewhich included their own agents, to protest the com-position of the committee and to refuse to deal withit because it was tainted with an apparent employerinterest.The Board found that by failing to register such a protestthe employer interfered with the administration of theunion in violation of Section 8(a)(2) and (1) of the Act. t'The Board of course is not a slave to its rules nor sostrictly bound by precedent that it cannot make ap-propriate exceptions. I have considered the various argu-ments advanced and conclude that no exception is herewarranted. Respondent Employer questions the right ofthe Charging Party or General Counsel to challenge thearrangement. TheNassaucase and the other cases citedabove indicate that the Board has this right and has exer-cised it. The argument that this is an historical arrange-ment was raised and considered by the Board inNassauinwhich there was also an historical arrangement andsimilarly the factor of what the Respondent Employerterms "The elastic flow of men between licensed and un-licensed positions and vice versa" too was present in theNassaucase. Respondent Union's attempt to distinguishNassaubecause in that case supervisors "dominated thecollective bargaining negotiation" must fail. The holdinginNassauis specifically to the contrary (p. 187) wherethe Board pointed out that two of the eight members ofthe bargaining committee were low-grade supervisors andthere was no evidence of domination by supervisors.Similarly, in thePowerscase, cited above, the Boardfound a violation even though the single supervisor on thebargaining committee was a borderline supervisor.Regarding they argument that the committee makeupshould not be disturbed unless supervisory participationisshown to be an actual interference with employeerights, it is the' sense of the cases cited above, in myopinion, that it is the act of the Employer inacquiesingthat constitutes the violation herein. The rule as statedand restated by the Board requires no showing that thedanger which led the Board to impose the rule must berealized before the Board can act. In neither of the casesabove cited in which a violation was found is there anyhint that the presence of an employer's agents on the bar-gaining committee led to any denegation of the em-ployees'position in negotiations.Evidence that super-visory negotiators in fact actively coerced employees'negotiators by threats and promises is not necessary. It isthe more subtle interference of divided loyalty with whichthe Board is concerned.The Respondents make much of the fact that eachdelegate is said to represent only his group, i.e., cooksrepresented only cooks, and captains only captains, andindeed there are portions of the record that would seemto indicate that this is the fact but these portions refer tospecific negotiations regarding cooks' or captains' wagerates and conditions of employment peculiar to the gradeor position in the Employer's employment. It is clear thatthe individual groups did not conduct separate negotia-tions but rather that a union spokesman spoke for all per-sonnelin a group negotiation and it is clear that many ifnot most of the provisions in the contract are common toallemployees, whether cooks or captains. In fact, theevidence indicates that all the negotiators voted on eachof the provisions, that is to say all had an equal voice inthe vote as for example to the rates paid to mates.Presumably, the engineers' delegate would have a voicein the provisions regarding the welfare plan or vacationpay or salvage claims, each of which affected engineers'conditions of employment as well as oilers. It appearstherefore, to me, that the argument that each delegaterepresented only his own group must fail because eachdelegate in representing his own group necessarily musthave an effect as to all provisions in the contract commonto two or more groups. Finally, the argument that super-visors, since they are covered by the contract, shouldhave a voice in its negotiation, might have appeal if therewere any reason why supervisors must be covered by thecontract, but there is none. The law envisages the contra-ry situation and there is no inherent disability in the con-cept of a separate contract for supervisors. I find, underNassau,a violation of 8(a)(2) and (1) is clearly shown.3.Theextensionof the 1963 contractGeneral Counsel contends, under the rule inSheaChemical Corporation,121 NLRB 1027, that Respond-ent Employer violated Section 8(a)(2) by entering intoan agreement with the Respondent Union on March 22,extending the 1963 contract, which was due to expire onApril 5, thru the month of April and thereafter until thedate of the hearing.Respondent Employer contends that its extension ofthe contract was lawful and necessary stating, "We arecertain the Trial Examiner is entirely familiar with the no-contract, no-work idea. The alternative to extending thecontract was to close down the operations." There .is noevidence in the record to indicate that the "no-contract,no-work idea" was in any way concerned herein, nor is11TheNassaurule was considered and sustained inAnchorage Busi-nessmen's Association,124 NLRB 662;National Gypsum Company,139 NLRB 916;Banner Yarn Dyeing Corporation,139 NLRB 1018, andthePowers Regulator Company,149 NLRB 1185 The rule as refined bythese cases was stated by the Boardin Powersto be as follows:when an employer,without protest,deals with a union negotiat-ing committee which includes a supervisor in its membership, the em-ployer thereby interferes with the administration of the union in viola-tion of Section 8(a)(2) and (1) of the Act 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere any evidence to establish that the Employer's onlyalternative to extending the contract was to close downthe operations.The Respondent Union argues that norealquestionconcerning representation existed as required under theBoard's Decision inWilliam Penn Broadcasting Com-pany,93 NLRB 1104. Thus, the Respondent Union ar-gues that the election having been conducted and amajority of the ballots having been cast for RespondentUnion, it was free to bargain with the Respondent Em-ployer even though objections to the election are pendingbefore the Board citingN.L.R.B. v. National ContainerCorp.,211 F.2d 525, 536 (C.A. 2). The RespondentUnion argues that areal question concerning representa-tion can exist only if the objections pending before theBoard are found to bemeritorious.Thus, since Respond-entUnion contends that the objections are, in fact,withoutmerit (which will be dealt with below), noquestion concerning representation, in fact, existed at thetime the contract was extended, nor at any time since.InNational Container Corporation, 12the respondenttook preciselythe sameposition of that taken by Re-spondent Union herein, and the Examiner found thatthere was no violation under theMidwest Pipingrule 13because the employer proved to be correctin itsjudgmentthat the objections were without merit. The Board found,however, that the objections should be sustained andtherefore found it unnecessary to decide whether theWil-liam Penncasewas properly applied by the Trial Ex-aminer. TheBoard insteadfound that the question con-cerning representation had not been finallydetermined, asmeritoriousobjections were then still unresolved and nofinal action had been taken by the Board in therepresen-tation proceeding. The court, in consideringthe sameissueon appeal, stated_National, by enteringintoa collective bargainingagreementwith Local 444 during this very period,wrongfully usurped this function, in effect decidedfor itself that Local l's objections had no merit, anddetermined that recognition of Local 444 was ap-propriate. The finding of the Board that in so actingNational violated -the neutrality which the Act im-posed upon it, in violation of Section 8(a)(1) of theAct, and contributed unlawful assistance to Local444, in violation of Section 8(a)(2) of the Act, wasclearly proper.Thus both the Board and the court decisions leave openthe question whether if the objections were found to haveno merit, a violation would take place. I found no case inwhich the Board has considered the issue that it expresslyreserved inNational Container (supra).The rule -con-tended for Respondents, in effect, is that a question con-cerning representation permits an employer to bargainwith one or the other union subject to the peril of beingfound guilty of a violation if he guesses wrong. Here, forinstance,if the Board were to find that the objectionshave merit, and order a new election, Respondent Em-ployer would be guilty of an unfair labor practice inrenewing its contract. On the other hand, if the Boardwere to find that the objections have no merit, then norealquestion concerning representation could have ex-" 103 NLRB 1544.13Midwest Piping & Supply Co.,63 N LRB 1060, 1070.14 St Louis Independent Packing Company,129 N LRB 622;RelianceFuel Oil Corp.,129 NLRB 1166;Dui akte Co, Inc,132 NLRB 425.isted and the Respondent is guilty of no violation in ex-tending its contract.The Board has had occasion to consider whether thefact that the assisted union subsequently won the electionrendered the question concerning representation "un-real" and decided the question in the negative.14 The ra-tionale of the Board's rule is that an employer may not in-terfere with the employees' free choice by itself disposingof the issue raised by a valid petition. It is the preserva-tion of the employees' right with which the Board is con-cerned; clearly the intent of the employer is irrelevant.The Respondent Employer cannot be heard to say that noissue was raised by the Charging Party's objections to theelection, when the Regional Director, on June 23, foundthat the objections and the evidence bearing thereonraised substantial and materialissues offact, credibility, .and policy which can best be resolved by a hearing and noobjections were filed thereto by any party.As I understand the cases, the vice of an employer's ac-tion in bargaining with the incumbent during the existenceof a real question concerning representation is not thatthe employer might or does guess wrong, thereby favor-ing a minorityunion,but rather that it conflicts with thepublic policy, to give the maximum protection to the em-ployees' right to freely select their own representativewithout coercion or interference from any party. The em-ployer may not arrogate to itself the jurisdiction withwhich Congress has invested the Board, to determine,under its laboratory conditions, the employees' choiceand to further determine whether those laboratory condi-tions existed at the time the choice was made.Respondent Employer and the Respondent Unionfurther contend that, assuming there was no merit to theobjections, the action of Respondent Employer insigningthe extensionagreementcould not have affected theresults of the election inasmuch as all ballots had beencast at that time with the exception of six whichremainedto be cast when the absent boat returned to GalvestonHarbor and which were subsequently cast on April 8.There is no evidence whether or not the six voters onthe absent boat knew about the signing of the contract.The General Counsel points out that the boat was in radiocontact with the shore and assumes therefrom that, theydid. Respondents apparently assume that they did not. Isee novalid issue raised by the argument. No one knew,on March 22, what the balloting showed. For all anyoneknew, the six votes for which the election was kept opencould have been decisive. Similarly, thereis noevidencethat any attempt was made to keep the extension secret,and the very fact that the Board agent and presumablyrepresentatives of each of the parties of the electionnecessarily had to reach the six employees before theycould vote, render it possible and perhaps probable thatthey would have learned of the extension of the contract.If as the Employer contends, the employees were swayedby the "no-contract, no-work idea" this might very wellhave been the first question they asked, since the contractwould have expired prior to their landfall. I do not findthe argument persuasive. As the Board foundin casescited above, 15 the questionconcerningrepresentationremains a"real" one even though the assisted union sub-15St Louis Independent Packing Company, supra; Reliance Fuel OilCompany, supra, Duralite Co., Inc, supra;andIowa Beef Packers, Inc.,supra G & H TOWING COMPANYsequently won the election. In other words, the gambledoes not become valid merely because the RespondentEmployer won.In accordance with the above discussion, I find that,whether or not the objections are found to have merit, theRespondent Employer, by extending its contract duringa period of time when a real question concerningrepresentations existed, violated Section 8(a)(2) and (1)of the Act. 16D. The Discharges of Pizzitola and TalevichPizzitola and Talevich were both unlicensed employeeseach with considerable seniority with the RespondentEmployer. Both were involved in the Teamsters organiz-ing effort and both took part in the tallying of the ballotson April 8.On April 7, when the licensed personnel raised theirpicket line, Pizzitola and Talevich refused to cross it. Itis clear from the record, in each case, that their refusalwas based on their friendship for and sympathy with thelicensed personnel in their efforts to break away from theRespondent Union. There is no evidence that either ofthem was motivated by any hope or expectation that thestrike would result in any change in their own representa-tion, wages, or working conditions. Each was offered anopportunity to continue his employment. On the day afterthe tallying of the ballots, both Talevich and Pizzitolajoined picketing and each continued picketing until thestrike ended on or about April 29. It appears that neitherwas informed that the picket line was going to be takendown on the 29th and each became aware of it shortlythereafter. At this time, each communicated with CaptainWilson who was in charge of personnel for the Respond-ent Employer. Pizzitola testified that he asked CaptainWilson if he still had a job or was he fired, and Wilson an-swered that he could not say that Pizzitola was fired buthe had been replaced permanently, and he would be gladto accept Talevich back to work for the Company butTalevich would have to go through the SIU hiring hallfirst.Captain Wilson also stated to Talevich that since hehad not shown up for work for a month or more, he hadbeen replaced.Pizzitola called on the Respondent Employer's portagent, Dubose, and asked him if he had a job. Dubose an-swered that Pizzitola would have to call Captain Wilsonand stated that he did not think Pizzitola was going tohave any luck. Pizzitola thereupon called Wilson andasked if he was fired or not. Wilson said, "No, you're notfired,you refused to come to work." Pizzitola said,"Well, I told Mr. Dubose and all that I wasn't crossingthat picket line." Wilson answered, "Well, you were notfired, you quit." Wilson also said that he would be glad toaccept Pizzitola if he came back through the union hall.Neither Pizzitola nor Talevich went to the hiring hall toattempt to be dispatched to the Respondent Employer.Neither has been recalled at any time since by the Em-ployer.The General Counsel contends that Pizzitola andTalevich were discriminated against on three separategrounds: first, because they were terminated becausethey honored the Teamsters picket line; second, that evenif they were not terminated as economic strikers the Em-16There is no real issue that the extension of an existing contract is inevery way comparable to the negotiation of a new contract or renegotia-599ployer had a duty to reinstate them at the conclusion ofthe strike unless they had been permanently replaced andthe Employer offered no proof that they had in fact beenreplaced permanently; and finally, General Counsel con-tends that in any event the Respondent Employer dis-criminated against the two because he conditioned thereinstatement on dispatch by the Respondent Union'shiring hall which condition was unlawful because the con-tract requiring dispatch through the Union's hiring hallhad been unlawfully extended.The Charging Party contends that the hiring hallconsitutes illegal support to the Respondent Union andthat, therefore, it is a violation of Section 8(a)(3) for theEmployer to require employees to seek dispatch throughthe hiring hall. Respondent Employer contends that thestrikewas unprotected, that neither employee made aproper request for reinstatement (contending that neitheremployee requested reinstatement of Captain Wilson)and finally, that there were no openings for employmentat the termination of the strike inasmuch as all ships werethen operating.Finally, the Respondent Union contends that the con-tract validly requires the use of the hiring hall and in anyevent even without a contract the Employer had a right torequire employees to use a hiring hall and that the em-ployees had been lawfully replaced.Basic to the determination of the issue presented aretwo questions. First, were the alleged discriminatees em-ployees within the meaning of the Act or to put it anotherway were their strike activities protected under the Act?And second, in any event and with regard to the GeneralCounsel's third contention and the Charging Union's con-tention, were Pizzitola and Talevich after the conclusionof the strike in the position of applicants for employment.The right to strike is not absolute. The employees bycollective bargaining can waive their right to strike withwhat is commonly known as a no-strike clause and inMastro Plastics Corp.,350 U.S. 270, 279-284, theSupreme Court held that employees retain their right tostrike in the face of a no-strike clause only if they strikesolelyagainst the unfair labor practices of the employer.There is no contention here that Talevich and Pizzitolawere engaged in an unfair labor practice strike. Bothtestified that they refused to cross the licensed employees' picket line and thereafter joined in the picketingin support of the licensed employees' demand for recogni-tion of the MOA as their collective-bargaining represent-ative. Therefore, assuming for the purposes of argumentthat, as Respondents contend, the contract had beenvalidly extended and was in effect at the time of thestrike, the participation by the two employees was abreach of the contract and their discharge would be law-ful. SeeSimmons, Inc.,134 NLRB 1038, andCompleteAuto Transit, Inc.,134 NLRB 652, 657.The General Counsel's position appears to be that thetwo employees were not strikersperse but that they en-gaged in the protected activity of refusing to cross apicket line. Surely the law is settled that employees'refusal to cross a picket line to perform work is an exer-cise of Section 7 rights and ordinarily Section 8(a)(1) pro-tects employees exercising such rights against employerretaliation. See theCooper Thermometer Company,154NLRB 502. But basic to the right protected by Section 7tion of the existing contract.This issuehas been decided in a number ofcases, among them,Swift and Company,128 N LRB 732. 600DECISIONSOF NATIONAL LABORRELATIONS BOARDis the concept that the right pertains to the employees'concerted activities for employees' mutual aid and pro-tection. Thus in the sympathy striker cases in which theBoard has found that the sympathy strikers were pro-tected, the Board found that the employees engaged in thesympathy strike were making a common cause with theemployees engaged in the primary strike and, ac-cordingly, their own "aid and protection" was involved.If the strikers with whom the employees are making com-mon cause are not themselves employees engaged in pro-tected activity, I can see no reason why the sympathystrikers should achieve a protection greater than that ofthe primary strikers. Here the primary strike, by thelicensed employees, was not protected. InFontaine Con-vertingWorks, Inc.,77 NLRB 1386, employees walkedout not to advance their own interests but to further theinterests of their foreman who they believe was demotedbecause of the appointment of a new general foreman.Under those circumstances the Board found that theirconcerted activity was unprotected. The rule inFontainehas never been questioned and it has been citedrecently.17 I can see no valid distinction between thesituation in the instant case regarding Pizzitola andTalevich and the strikers involved in theFontainecase.Both were striking in support of their supervisors' aimsand in each case their supervisors' aims were clearlydistinct from the employees'. This is not like the situationinSummit Mining Company,119 NLRB 1668, where thestrikers were found to be engaged in protective activitywhen their strike protested the discharge of a supervisorand a rank-and-file employee. The Board concluded thatthe strike was caused by the employees' belief that theirown interests were involved since the supervisor, as wellas the rank-and-file employee was an applicant for mem-bership in the union, and the movement to reinstate eachof them was initiated and supported by the union. Ac-cordingly, without reference to the no-strike clause in thecontract, I find that Pizzitola and Talevich were engagedinunprotected activities and could be dischargedtherefor; that the Employer voiced the discharge in termsof permanent replacement does not appear to affect theresult. If the Employer had a right to discharge them, hehad a right to replace them or to treat them, as he did, asquits.As to the second issue, whether the Employer violatedthe Act by requiring the two employees to go to the unionhall for dispatch rather than by reinstating them, as I readthe record, I do not believe that the issue is reached. Therecord clearly disclosed that both Talevich and Pizzitolasought reinstatement. Neither was prepared to come backto the Employer's employment as new employees withoutseniority and under whatever other disabilities new em-ployees would suffer under whatever contract the Em-ployer ultimately signed with whichever union won theelection. Pizzitola on cross-examination testified that hewould not go back through the union hall. When CaptainWilson told him that they would be glad to take him backif he would go back through the hall, he said, "No thankyou, I'll just get hold of the Labor Board." Asked, "youare not going to go through the union hall?" He answered,"Not and lose my seniority and go back to the bottom ofthe list, no I wouldn't." Asked whether anyone had toldhim he would lose his seniority, he answered, "Well, ifyou lose-your job you automatically lose your seniority."When Talevich was told that the Company would be gladto accept him back but he would have to go through theSIU hall first, he replied that he did not want to listen tosomething like that; he just wanted to know whether hewas fired or not.In view of the fact that neither employee made any ef-fort to seek employment as a new hire, I can see no meritin the General Counsel's and Charging Parties' theorythat the requirement by the Employer that they should re-gister at the hall served to discriminate against them. Ac-cordingly, since I find no merit in the 8(a)(3) and 8(b)(2)allegations of the complaint, I shall recommend that theybe dismissed.E.The Alleged Restraint and Coercion by RespondentUnionGeneralCounsel in the complaint contends thatRespondent Union engaged in various acts of coercion bythreatening employees with physical violence and bodilyinjury for their "lack of fealty to the respondent union"for engaging in activities on behalf of the Teamsters andby the infliction of physical violence on individuals whowere picketing the Respondent Employer on behalf of theMOA.The record discloses that early in January PatrolmanLightfoot of Respondent Union came on board the tugAtlasatCorpus Christi, Texas. He was engaged in adiscussion of the welfare plan with Chief Engineer Blan-ton and a deckhand identified only as "Frenchie." WhenTalevich came into the galley where the discussion wastaking place,Blantonand Frenchie were apparently argu-ing with regard to the welfare benefits and one of themstated that they would just as soon not have a welfareplan. Lightfoot replied that, "If you got rid of the welfareplan, you would have to get rid of the Union." Blantonsaid, "That would probably be a good idea." Lightfootbecame angry and said, in essence, "That is what youhave been trying to do, talk like that will get people introuble."Lightfoot started to leave and Talevich said, "Wait aminute" and that he wanted "to hear the answers to thequestionsthatBlantonandFrenchiehadaskedLightfoot." Lightfoot asked Talevich if he was with them.Talevich said that he was and Lightfoot shook his fingerin Talevich's face and said, "I will be back down herelater on and take care of you." Lightfoot testified that hewas on theAtlasat that time trying to ascertain if therewere any complaints about the welfare benefits. Hestated that Talevich complained about a claim that he hadin and he ascertained that Talevich had moved severaltimes sinceputting the claim in. Whereupon Lightfoottold him that he would check it and would come back tosee him later. Lightfoot also placed Patrolman Butts onthe scene and stated that Butts talked to' Chief EngineerBlanton most of the time but that he did not clearly recallthe conversation.Both accounts of the incident are fragmentary. I creditTalevich to the extent that he testified that the discussionwas in fact a rather heated argument rather than Lightfootwho characterized it as a routine visit. From the wholerecord it is clear that the employees of G&H, bothlicensed and unlicensed, were considerably upset aboutwhat they considered to be inadequate handling of theValley Forge Flag Company,152 N L R B 1550 G & H TOWING COMPANY601welfare plan, and I have no doubt that the conversationwas heated. However fragmentary the two accounts ofthe incident may be, they clash directly in one importantparticular. Lightfoot contends that he made the statementthat he would come back and see Talevich in the contextof a discussion concerning a claim by Talevich under thewelfare provisions of the contract. Talevich on the otherhand contends that Lightfoot made the statement "I'll beback down here later and take care of you" in a context ofa general discussion of the fact that the employeespresent no longer liked the SIU as their representativeand that it had nothing to do with any discussion regard-ing his claim. Lightfoot was called by the General Coun-sel and examined as his witness and later was called bythe Respondent Union and examined as their witness. Inneither case did I find his demeanor satisfactory. He wasevasive and forgetful and appeared to answer reluctantlywhen questioned by counsel for the General Counsel. Hisdemeanor added no luster to his credibility. On the otherhand, I found Talevich's testimony regarding this incidentcredible and his reaction under cross-examination in myopinion enhanced the credibility of his account. Ac-cordingly, I find that in accordance with Talevich's storyLightfoot, in fact, shook his finger in Talevich's face andstated, "I will be back down here later on and take care ofyou."The second alleged violation of Section 8(b)(1)(A) alsoconcerned Lightfoot. Chief Engineer Elwood N. Holmeswas called to the galley of the tugBonitaby an employee,McGee, and found Lightfoot and Jose Perez, identified asa clerk at the union hall, and several other persons sittingaround the galley. Lightfoot asked Holmes to sign an SIUcard.Holmes declined to do so stating that he wasfinished with the SIU and was in favor of the MMETO.Lightfoot asked if Holmes had signed a Teamsters cardand Holmes denied that he had signed one but said thatthat did not mean he would not sign one. Lightfoot an-swered, "Well, you know if those Teamsters come in heresomebody is going to get hurt." Holmes said, "Are youthreateningme?"And Lightfoot answered, "No."Lightfoot's account of this conversation was similar, buthe attempted to throw it in a different light. I quote his ac-count in full, "We had a discussion in general. We werejust chewing the fat, more or less, and we were talkingabout welfare and everything in general, the contract, andMr. Holmes got a little shook up there. I had made astatement, I said, `Well, you know if lots of you guysbreak away, you know, some of them will get hurt.' AndMr. Holmes stopped me there and he said, `What are youdoing threatening me?' And I said, `No, you know, whenyou break away like this, you know what you have here,'and I said, `You break away, lots of guys will lose theirbenefits and pension plan and everything else'; and I said`you might get hurt."' Questioned by Lightfoot's counsel,"When you used the words `get hurt,' you were referringto men losing their contract rights?" Lightfoot answered,"Right."This conversation took place around February 8 atwhich time both petitions had been filed. It appears moreprobable to me that the conversation was as Holmes re-ported it. I view Lightfoot's testimony that he explainedhis statement that somebody is liable to be hurt as mereembroidery and I credit Holmes.18Having found the two statements to have been made asthe General Counsel contends, the issue remains whetherthose statements, in context, are violative of the Act. TheAct, in pertinent portion, provides that it shall be an un-fair labor practice for a labor organization or its agents torestrain or coerce employees in the exercise of their rightsguaranteed in Section 7. The Board has held that the testis not whether the employees were in fact restrained orcoerced but whether the statements made, taken in con-text, are reasonably calculated to restrain or coerce em-ployees to whom they are addressed or to whose atten-tion they came. Both statements are by their nature am-biguous, but in context there can be little doubt that astatement that "talk like that will get people in trouble"referring to talk about getting rid of a union and a state-ment "If the Teamsters come in somebody was going toget hurt" are of a threatening nature. The third statementaddressed to Talevich "I will be back down here later andtake care of you," in the face of the fact that Talevich hadapparently been complaining to him about the Union'sfailure to take care of his welfare claim, is, in myopinion,too ambiguous to warrant a finding that Lightfoot waspersonally threatening Talevich. It appears to me hecould as well have been referring to Talevich's claim.It is not necessary that a threat be clear and unam-biguous if it is in a form which reasonably implies a coer-cive message to employees. For instance, the statementby a union agent to employees on strike that "they hadbetter not go into the plant if they knew what was goodfor them" was found violative.19 Similarly a statement "ifthis keeps up somebody might get hurt" fairly raises aninference that employees working in spite of the Union'sstrike were threatened.20 Similarly a statement that theCompany was "asking for trouble" was deemed by theBoard violative of Section 8(b)(1)(A).21 I consider thatstatements that "somebody is going to get hurt if theTeamsters get in" and "talk like that will get people introuble" must be considered a threat in violation of Sec-tion 8(b)(1)(A) and I so find.The Fight on April 7On April 7 the licensed personnel commenced picket-ing.Early that morning while Jorgenson, Goodwin, Bag-get, Palmer, and Thurman were on the picket line at theEmployer's property at Houston, a group of five or sixemployees came out of the entrance to Respondent Em-ployer's dock and came to Jorgenson who was wearing apicket sign. One of their number, Salty Wilburn,22 askedif the pickets "had an observer." Earl Goodwin, who washanding out leaflets, asked what Wilburn meant and Wil-burn answered, "It don't matter what it is, if you don'thave one, we have orders to take this picket line down."The group moved toward the two pickets and Goodwinhastily said, "We have an observer in the car out there"'"Respondent Union contends that this could not be a violationbecause there is no showing that any employee, as distinguished fromlicensed personnel, was present at the time However, Holmes placedMcGee there at the start of the conversation as well as a number of otherpersons whom he could not otherwise identify. Accordingly, I reject theargument.The Higbee Company (Painters, AFL),97 NLRB 654'OHighway Truckdrivers and Helpers, Local 107, IBT (Virginia-Carolina Freight Lines),123 N LRB 551.=iLocal No. 888 of the International Union, United Automobile,Aerospace and Agricultural Implement Workers (Miami Plating Co.),144 N LRB 89722Not to be confused with Union Agent Wilburn 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDand they stopped.23 The group of employees withdrewand went to a nearby ILA hiring hall where a paytelephone was located and one of the group made atelephone call.Ten or fifteen minutes later Jose Perez, identified as theclerk at Respondent Union's hall, and Patrolman Buttsarrived in two cars. They passed through the picket lineand got out of their cars. Perez joined the group at theILA hall and Butts walked up to Jorgenson and signaledthe group to come toward him. He seized the sign hangingaround Jorgenson's neck, and said, "Give me this sign."Jorgenson took it off and gave it to him and turned to walkaway. He looked around and saw Perez making motionsas if to hit him and swung at Perez to protect himself. Ap-parently neither one landed any blows. At this time anunidentifiedperson tackled Jorgenson from behind,knocking him to the ground and as Jorgenson started toget up he found Butts attempting to kick him. He grabbedButts' legs and pulled him to the ground then struggled tohis feet and tried to shake off the man on his back. At thesametime, an unidentified person struck Palmer, who hadsupplanted Goodwin on the picket line during the intervalbetween the crowd first coming out of the Employer'spremisesand the arrival of Butts, and knocked Palmer'sglassesoff and blooded his head. It appears, thereafter,there was general fighting ultimately broken up by the ar-rival of police who appear not to have caught any of theassailantsall of whom disappeared.24 The above accountis taken largely from the testimony of Robert Jorgensonwhom I credit. Neither Butts, who was present in thehearing room, nor Perez was called as a witness. The onlywitness called by the Respondent Union who testifiedabout the violence was James Sammon. Sammon statedthat Butts did not attack Jorgenson, but that Jorgensontook off his picketsign,which consisted of two cardboardsignshung by lines over Jorgenson's shoulders, and ap-peared to attack Butts with it. Sammon said he was toofar away to hear what was said. As to the incident withPalmer, who, incidently, is Sammon's brother-in-law, hetestified first that Palmer, "started fighting with anotherguy" but on cross-examination testified that he did notknow whether Palmer started the fight or if he defendedhimself; the only thing he knows is that he saw himfighting.He did not go to his brother-in-law's aid butproceeded through the picket line to the company dock.25There can be no question that the Respondent Union,through its agent, Butts, is responsible for the picket lineviolence.Respondent Union, however, argues that theBoard is without jurisdiction to predicate a violation of8(b)(1)(A) on the conduct of the Union. RespondentUnion argues that "the record is clear that antipathy onthe part of the Seafarers toward the picketing licensedemployees was premised on the latter's violation of theno-strike provisions of the contract." On what part of therecord Respondent relies for that conclusion, it does notsay, nor can I find any support for the statement in therecord. Rather the antipathy on the part of the Seafarersresulted from the disaffection of the employees, bothlicensed and unlicensed, and their attempts to get a newbargaining agent, and it appears to me that the record isclear in this regard. The antipathy was well demonstratedprior to the strike.It is clear that an attack on supervisors as such is viola-tive of Section 8(b)(1)(A) especially where employees areaware or may reasonably be expected to become awareof the attack.26 Nor is the fact that the violence directedagainstsupervisoryemployeeswas notprimarilymotivated by employees' exercise of their Section 7rights, as distinguished from supervisors' attempts tochange their bargaining representative, dispositive of theissue.The record is clear that the supervisors and the em-ployees had at least by the time of the strike made com-mon cause of their resistance to further representation bythe Respondent Union. The action of the RespondentUnion against the picketing supervisors cannot help buthave had a coercive impact upon employees whose loyal-ties to the Respondent Union were similarily being chal-lenged, and there is no question that Respondent Unionwas interested in retaining (or obtaining) the loyalty of thenonsupervisory employees who were used to break thesupervisors' strike.27 Accordingly, inasmuch as the attackon supervisors clearly would have the effect of coercingemployees in the exercise oftheirrights, I find such at-tacks to be a violation of Section 8(b)(1)(A) of the Act.IV.THE OBJECTIONSThe Charging Union's (Petitioner's) objections to theelection, set forth above, are largely predicated on thesame matters alleged as violations by the General Coun-sel.As to the following, no evidence was submitted:1.Disparate treatment in permitting supervisory em-ployees to campaign during work hours for the Intervenorbut not for the Petitioner.2.The discharge of licensed personnel for leading theopposition against further representation by the Interven-or.283.The hiring of additional employees through Inter-venor's hiring hall for the purposes of influencing theelection.As no evidence was adduced to support the above, Iwill recommend that they be dismissed.The objections allege the promulgation and enforce-ment of a discriminatory no-solicitation rule and therefusal of access to Respondent's premises to representa-tivesof the Petitioner while permitting Intervenor'srepresentatives access at all hours. The two objectionswere supported only by the incident with regard to Piz-zitola, discussed above. As the incident in question took21 The attorney for MMETO was sitting in a car a little way from thepicket line24After the departure of the police, Butts walked out from behind theILA hall and passed directly in front of Goodwin, who was then on thepicket line, and said to Goodwin that he was next.25 Sammon, who by his own testimony, appears to have been somewhatof a "double agent" in the organizing campaign clearly revealed hisanimus againstthe MOA in his testimony His attempted characterizationof Jorgenson as the aggressor and his inability to identify any of the five orsix personshe saw fighting other thanPalmer, Jorgenson,and Butts, aswell as his demeanor on the witnessstand, lead meto discredit his testi-mony with regard tothe incident.26CommunicationsWorkersof America (Ohio ConsolidatedTelephone Co),120 NLRB 684, 686,Local 888, etc (Miami PlatingCo ), supra, International Woodworkers ofAmerica (Smith Lumber Co.),116 NLRB 507, 508.29 The record indicates that 88 percent of the supervisors joined theMMETO, presumably as a result of disaffection with Respondent UnionThe record does not reveal whether any of those supervisors who tookpart in the strike returned to the employ of Respondent Employer, butreveals that the striking officers' positions were filled in large part at leastby the promotion of unlicensed employees.2'This has apparent reference to the discharge of one Captain Brucewhich took place before the petition was filed and accordingly not withinthe critical period I declined to accept evidence with regard to Bruce'sdischarge. G & H TOWING COMPANY603place before the petition was filed and as no evidence ofeither a no-solicitation rule or of any refusal of access toany representative of any party during the critical periodwas adduced,I find that these objections are not sup-ported by the evidence and I recommend that they bedismissed.Charging Union also objected to the subjection of em-ployees to coercive interviews concerning their voting in-tention and union activities and to the intimidation andcoercion by the Employer of employees by threats of lossof benefits,loss of jobs,and physical violence. The recordreveals no evidence of intimidation and coercion by theEmployer. As to the subjection of employees to coerciveinterviews,the record as a whole discloses that licensedemployees representing both unions throughout the criti-cal period campaigned for their respective choices. Thereis no evidence that any managerial or supervisory personsother than licensed personnel on the vessels did any cam-paigning for either union.There is no evidence that intheir campaigning licensed employees for either unionmade any threats or promises of benefit or otherwisecommunicated with employees in a coercive or intimida-tory manner.In view of the coexistent campaign amongthe licensed personnel and the fact that under the circum-stances employees could not logically attribute to the Em-ployer the opinions being voiced by the licensed person-nel, I find nothing in the activities of the licensed person-nel during the critical period which I consider to be calcu-lated to interfere with the employees'freedom of choice.Therefore,I shall recommend that the objections with re-gard to this issue be dismissed.The remaining objectionswhich relate to the course of threats and violence and in-timidation by Respondent Union and the April 7 fight onthe picket line at Houston are supported on record onlyby the incidents set forth in the discussion of the unfairlabor practices above.Of those only two occurred duringthe critical period,the February 8 threat and the April 7fight.Concretely, the record reveals potential objectionableconduct in three particulars within the critical period.One, the February 8 threat in the presence of at least oneemployee to Patrolman Lightfoot; two, the March 22 ex-tension,effectiveApril 6,of the collective-bargainingagreement between Respondent Employer and Respond-ent Union,and three,the picket line violence, led byRespondent Union's Patrolman Butts on April 7, againstthe licensed employees'picket line in the presence of un-licensed employees of the Respondent Employer.The Board has frequently asserted that violations by anemployer of Section 8(a)(1) during the critical period be-fore an election,a fortioricomprise objectionable con-duct. I perceive no valid distinction in this regardbetween violations of 8(a)(1) by an employer and viola-tion of 8(b)(1)(A) by a labor organization. Accordingly, itwould appear that the three items of violative conduct setforth above,which took place during the critical period,warrant setting aside the election. However, a combina-tion of circumstances peculiar to this case leads me to theconclusion that such a result would be inappropriate.The election was conducted on three dates, March 16and 17 and April 8. A hundred and twenty-four ballotswere cast.Of these 118 were cast on March 16 and 17,the remaining 6 on April 8, by voters who had been at seaduring the intervening period.The tally of ballotsrevealed that 24 ballots were cast for the Petitioner, 100for the Intervenor,and 27 ballots were challenged. Obvi-ously then,the vast majority of the dispositive ballotswere cast before two of the three incidents took place; theextension of the contract on March 22, and the fight onApril 7.No effect stemming from these two actions couldhave seriously reduced the disparity between the votesfor the Petitioner and those for the Intervenor.The Boardhas traditionally been loath to disturb the results of anelection which is clearlys dispositive and that is the situa-tion here.Excluding the two incidents which took place after amajority of the ballots had been cast,there is left only oneincident upon which the objections could validly bebased,i.e., the February 8 threat by Lightfoot deliveredto a supervisory employee in the presence of one andpossibly more nonsupervisory employees.In my opinion,viewing that threat from this angle, it appears to be an iso-lated statement in a context of intensive campaigning byboth unions involved in the election process. In myopinion,such a threat, uttered in the presence of one andcertainly no more than five employees out of 162 eligiblevoters, is insufficient to be considered an interferencewith the employees'free choice of bargaining representa-tive.Accordingly,I shall recommend that the objectionsin their entirety be overruled and that the appropriate cer-tification be issued.CONCLUSIONS OF LAW1.Respondent Employer is an employer within themeaning of Section 2(2) of the Act and is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Respondent Union and the Charging Union arelabor organizations within the meaning of Section 2(5) ofthe Act.3.By bargaining with a union committee which in-cluded its own supervisors and by extending its contractwith the Respondent Union during the existence of arealquestion concerning representation,Respondent Em-ployer interfered with,assisted,and contributed supportto Respondent Union and thereby engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(2) and(1) of the Act.4.By threatening employees with harm and by physi-cally assaulting supervisory employees of RespondentEmployer in the presence of nonsupervisory employeesofRespondentEmployer,RespondentUnion hasrestrained and coerced employees and engaged in unfairlabor practices within the meaning of Section8(b)(1)(A)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.6.Except to the extent that violations of the Act havebeen specifically found herein,the preponderance of theevidence fails to establish that Respondent engaged inother violations of the Act and it will be recommendedthat the allegations of the complaint to that extent bedismissed.THE REMEDYAlthoughRespondentEmployer violated Section8(a)(2) of theAct thenormal remedy for that violation,which results in setting aside the contract and invalidatingthe certificationof theRespondent Union, would permitthe Charging Union to accomplish indirectly through thefiling of an unfair labor practice charge what it could not 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccomplish directly by filing objections to the election.The contract was executed prior to the rise of thequestion concerning representation and is presently in atemporary state of extension, apparently pending the out-come of this litigation. The Respondent Union has beenselected by an overwhelming majority of the employeesconcerned thereunder. Neither the contract nor the cer-tification is, in my opinion, the fruit of the Respondents'unfair labor practice. Having in mind the policy of the Actthat employees should be permitted, to the greatest extentpossible, the enjoyment of representation by theirselectedcollective-bargainingrepresentative,thewithdrawal of recognition, or setting aside of the contractwould not, in my opinion, effectuate the policies of theAct.However, inasmuch as orders dealing with unfairlabor practices have a preventive as well as remedial pur-pose and effect, I recommend that the Respondent shallcease and desist from infringing upon the rights guaran-teed by Section 7 and post appropriate notices.29RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that RespondentUnion, its officers, agents, and representatives, shall:1.Cease and_desist from:Restraining or coercing employees in the exerciseof their rights guaranteed in Section 7 of the Act bythreatening employees with bodily injury or inflictingviolence on supervisory or nonsupervisory employees.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Post at its offices at Houston, Galveston, CorpusChristi, and Freeport, Texas, copies of the attachednotice marked "Appendix A."30 Copies of said notice, onforms provided by the Regional Director for Region 23,Houston, Texas, after being duly signed by RespondentUnion's representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingallplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by RespondentUnion to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 23,Houston, Texas, in writing, within 20 days from thereceipt of this Decision, what steps have been taken tocomply herewith.31RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,it is recommended that Respondent Employer, its of-ficers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Interferingwith, restraining,or coercing its em-ployees in the exercise of rights guaranteed in Section 7of theAct, by enteringinto collective-bargaining negotia-tions and a contractual agreement or by extending any ex-isting agreement with Inland Boatmen'sUnion of theSeafarers International Unionof North America, Atlan-tic,Gulf,Lakes and Inland Waters District,AFL-CIO,or any labor organization at a time when the claim ofanother labor organization has raised a real question con-cerning representation.(b) Interfering with the administration of the Union setforth above by conducting collective-bargaining negotia-tions with any committee representing said Union whichincludes in its membership any supervisors within themeaning of Section 2(11) of the Act.(c)In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Post at Respondent's offices at Houston, Gal-veston, Freeport, and Corpus Christi, Texas, copies ofthe attached notice marked "Appendix B."32 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 23, Houston, Texas, after being duly signedby Respondent Employer's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent Employer to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 23,Houston, Texas, in writing, within 20 days from thereceipt of this Decision, what steps have been taken tocomply herewith.33" North Electric Company,129 NLRB 67530 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order"Si In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."See fn 30,supra.5See fn31,supraAPPENDIX ANotice to All Members of Inland Boatmen'sUnion of theSeafarers International Union of North America, Atlan-tic,Gulf,Lakes and Inland Waters District,AFL-CIOPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT restrain or coerce employees in theexercise of their rights guaranteed in Section 7 of theAct by threatening employees with bodily injury orengage ininfliction of violence on supervisory ornonsupervisory employees.INLAND BOATMEN'S UNIONOF THE SEAFARERS INTER-NATIONAL UNION OFNORTH AMERICA, ATLAN-TIC, GULF, LAKES AND IN-LAND WATERS DISTRICT,AFL-CIO(Labor Organization)DatedBy(Representative)(Title) G & H TOWING COMPANYThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas77002, Telephone 228-0611, Extension 4721.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their rights guaran-teed them in Section 7 of the Act, by entering intocollective-bargaining negotiations and a contractualagreement or by extending any existing agreementwith Inland Boatmen's Union of the Seafarers Inter-nationalUnion of North America, Atlantic, Gulf,Lakes and Inland Waters District, AFL-CIO, or any605labor organization at a time when the claim ofanother labor organization has raised a real questionconcerning representation.WE WILL NOT interfere with the administration ofthe Union set forth above by conducting collective-bargainingnegotiationswithanycommitteerepresenting said Union which includes in its mem-bership any supervisors within the meaning of Sec-tion 2(11) of the Act.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of the rights guaranteed by Section 7 of theAct.DatedByG&H TOWING COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas77002, Telephone 228-0611, Extension 4721.